Citation Nr: 1627269	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected chronic sinusitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to an effective date prior to April 30, 2013, for the award of service connection for bilateral knee patellofemoral syndrome, to include whether there is clear and unmistakable error (CUE) in the September 2001 rating decision that denied service connection for a bilateral knee disorder.

5.  Entitlement to an effective date prior to July 30, 2012, for the award of service connection for a left ankle sprain, to include whether there is CUE in the September 2001 rating decision that denied service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to August 1980 and from January 1981 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and St. Paul, Minnesota, respectively.

The Board notes that in January 2016, the RO granted an effective date of April 30, 2013, for the Veteran's bilateral knee patellofemoral syndrome.  This effective date was formerly May 29, 2013.  Because this was only a partial grant of the earlier effective date sought, the issue of entitlement to an earlier effective date for a bilateral knee disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35   (1993).

In March 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected chronic sinusitis, service connection for GERD and service connection for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a service connection claim for a bilateral knee and left ankle disorder on November 7, 2000, prior to his service discharge on January 31, 2001.   

2.  The Veteran's claims of service connection for a bilateral knee and left ankle disorder were denied in a September 2001 rating decision; he was notified of such decision in October 2001.

3.  The Veteran submitted private medical records, which were received by VA in September 2002; however, the RO did not determine whether the newly received private medical records constituted new and material evidence, nor did the RO issue a Statement of the Case or readjudicate the Veteran's claim of service connection for a bilateral knee and left ankle disorder after receipt of this new evidence until July 2014.

4.  The September 2001 rating decision never became final.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 1, 2001, for the grant of service connection for a bilateral knee disorder have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).

2.  The criteria for an effective date of February 1, 2001, for the grant of service connection for a left ankle disorder have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's full grant of the benefits sought, no discussion of VA's duties to notify and assist is necessary.

The Veteran asserts that service connection for a bilateral knee and left ankle disorder should be effective in relation to his original service connection claim.  Such claim was filed on November 7, 2000, and the Veteran separated from service on January 31, 2001.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  With respect to a claim received within one year after service separation, the effective date shall be the date entitlement arose, or the day following separation from active service.  

Here, the Veteran initially filed a claim for service connection for a bilateral knee and left ankle disorder in November 2000.  Service treatment records document multiple instances of treatment for bilateral knee and left ankle complaints, including diagnoses of bilateral knee patellofemoral pain syndrome and repeated left ankle sprains.  However, during a November 2000 VA examination, the examiner found that the Veteran's bilateral knees and left ankle were unremarkable and within normal limits; the Veteran was not found to have a current bilateral knee or left ankle disability.  Based on the foregoing, the RO found that the Veteran did not have a current bilateral knee or left ankle disability; accordingly, service connection was denied in a September 2001 rating decision.

The Veteran was notified of this determination in October 2001.  While he did not submit a Notice of Disagreement with respect the bilateral knee and left ankle disorder denials, in September 2002, he submitted private medical records documenting diagnoses of bilateral knee and ankle tendonitis.

Under the provisions of 38 C.F.R. § 3.156(b) (2015), new and material evidence received after an RO decision, but prior expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The United States Court of Appeals for the Federal Circuit has interpreted this regulation as imposing a duty on VA to specifically adjudicate whether evidence received during the appeal period is new and material.  Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014).  If the AOJ does not issue a decision adjudicating whether the newly received evidence is new and material, the prior decision does not become final.  Id; Mitchell v. McDonald, No. 13-1245 (Nov. 18, 2015) (prior decision did not become final where evidence received during appeal period was not adjudicated in subsequent rating decisions).

Based on the above, as the RO did not determine the character of the evidence or readjudicate the Veteran's bilateral knee or left ankle disorder claims, the Board finds that the September 2001 rating decision denying service connection for such claims did not become final.  The Board finds that an earlier effective date is warranted in this case.  The pertinent regulations outlined above provide that in the context of a claim received within the first year of service discharge, the effective date for a service connection claim shall be the day following separation from active service or the date that the entitlement arose, whichever is later.  In this case, the Veteran was diagnosed with a bilateral knee and left ankle disorder in service, and he filed his service connection claim on November 7, 2000, prior to service separation.  Since the September 2001 rating decision never became final, the claim the Veteran submitted within the first year of his service discharge remained open until it was ultimately granted in a July 2014 rating decision.  As the evidence satisfactorily shows the onset in service of bilateral knee and left ankle disability, the appropriate effective date is the day following the Veteran's separation from service, February 1, 2001.  

Given that the Board herein grants an effective date of February 1, 2001, for a bilateral knee and left ankle disorder, and given that the September 2001 rating decision never became final, the Veteran's argument that the September 2001 rating decision contained clear and unmistakable error is rendered moot, and will not be further addressed.  


ORDER

An effective date of February 1, 2001, for service connection for left knee patellofemoral syndrome and right knee patellofemoral syndrome is granted.

An effective date of February 1, 2001, for service connection for left ankle sprain is granted.


REMAND

The Board finds that further development is warranted regarding the claims remaining on appeal.

In particular, it appears that there are relevant, outstanding VA treatment records.  In this regard, the Veteran testified that he received treatment at Camp Pendleton Naval Hospital in the years immediately following service discharge.  Of record is a medication list from that facility, detailing medications prescribed to the Veteran from May 1997 through June 2005.  However, treatment records from this facility following the Veteran's separation are not of record; nor has it been established whether such records are unavailable.  Accordingly the AOJ must take appropriate action regarding such records.

Additionally, the Board finds that an addendum opinion/examination in required regarding the Veteran's sleep apnea claim.  In this regard, a VA examination and opinion was obtained in May 2014, at which time the Veteran was claiming service connection for obstructive sleep apnea, to include as secondary to his service-connected depression.  He has since claimed service connection for obstructive sleep apnea, to include as secondary to his service-connected chronic sinusitis.  The Board finds an opinion on this question is warranted.  For completeness, the opinion should also encompass the service connection question generally.  

While on remand, any recent, outstanding VA treatment records should also be obtained and associated with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, relevant outstanding VA treatment records relating to the issues remaining on appeal and associate them with the claims file.  Also, contact the appropriate facility to request records of treatment of the Veteran that he received at Camp Pendleton Naval Hospital, from approximately February 2001 through June 2005, when he was a military retiree.  If such records are unavailable, make a formal finding of this and notify the Veteran.

2.  After obtaining all available treatment records, the claims file should be made available to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's obstructive sleep apnea.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  

The examiner should render an opinion as to the following inquiries:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea had its onset in service?

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea is caused or aggravated (increased in severity beyond its normal progression) by his service-connected chronic sinusitis?

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the obstructive sleep apnea before the onset of the aggravation. 

Rationale for all requested opinions shall be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


